Citation Nr: 0901655	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-31 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.

In the veteran's substantive appeal he requested a Board 
hearing to be held at his local RO.  The veteran subsequently 
withdrew his request in October 2005.  As such, there are no 
outstanding hearing requests of record.

The claim of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Bilateral hearing loss disability is not shown in 
service, or for years thereafter, and the veteran does not 
currently have a diagnosis of bilateral hearing loss 
disability related to service.

3.  The competent evidence of record does not contain any 
currently diagnosed tinnitus.




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2008).

2.  The criteria for the establishment of service connection 
for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claims for service connection in correspondence 
sent to the veteran in October 2004.  This letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claims, and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims.  While the veteran has 
not been provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration, pursuant to 
the recent holding in the Dingess decision, such notice is 
rendered moot as the preponderance of the evidence is against 
the claims.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of post-
service VA and private treatment/hospitalization records.  
The veteran has not identified any other evidence which has 
not been obtained.

The Board notes the veteran's service medical and personnel 
records are not of record.  In October 2004, the National 
Personnel Records Center (NPRC) indicated that if these 
records were stored in their facility they were kept in an 
area that sustained the most damage during a July 1973 fire 
and may have been destroyed.  

The RO also attempted to obtain records from the Office of 
the Surgeon General, to no avail.  NPRC indicated that 
service personnel records were also fire related and could 
not be reconstructed.  In multiple Reports of Contact, the 
veteran indicated that he did not seek treatment at any 
hospital during his service, which would preclude a search 
using V Form 13055.  He also indicated that he did not have 
any service medical records in his possession.  The RO made a 
formal finding of the unavailability of the service medical 
and personnel records in November 2004.  Any further efforts 
to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2).

The veteran submitted a troop report for the 391st Regiment 
after the October 2005 supplemental statement of the case 
(SSOC) was issued.  The veteran waived initial RO 
adjudication of the newly submitted evidence.  As such, 
remand for preparation of an SSOC is not necessary.  
38 C.F.R. § 20.1304(c).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

At the outset, the Board notes that the veteran's service 
medical and personnel records are not on file and were 
apparently destroyed in a fire at the NPRC in St. Louis, 
Missouri, in 1973.  The United States Court of Appeals for 
Veteran's Claims (the Court) has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). 

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  He has 
set forth no specific incident as to service incurrence.  

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
and the appeal as to these issues will be denied.  

First, with regard to the claim for tinnitus, Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where inservice incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence 
of proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  Here, there is no current diagnosis of tinnitus.  
Without a diagnosed disability, service connection for 
tinnitus cannot be granted.  See Brammer, supra.

Second, it does not appear from the record that the veteran 
has a diagnosed hearing loss disability.  Pursuant to 
38 C.F.R. § 3.385, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when at least three of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  

Documents on file note that the veteran has problems with 
hearing, but they do not show that these problems with 
hearing are so severe as to cause a hearing loss disability 
as defined by 38 C.F.R. § 3.385.  A review of private 
treatment notes from WWS dated in October 2004, show that the 
veteran was reported to have had "significant hearing 
loss;" however, it is noteworthy that WWS is a psychologist, 
not an auditory specialist.  Furthermore, no auditory 
thresholds were provided to support the psychologist's 
diagnosis along Axis III.  Subsequent records include VA 
outpatient treatment records dated in June 2005, which simply 
show the veteran had a hearing aid in the left ear.  Again no 
auditory thresholds were provided.  

Even if the Board were to assume the veteran has current 
hearing loss so severe as to constitute a disability under 
38 C.F.R. § 3.385, there is a 58-year evidentiary gap in this 
case between the veteran's active service and the earliest 
medical evidence of hearing loss in 2004.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The Board must consider all 
the evidence including the availability of medical records, 
the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any 
other relevant facts in considering a claim for service 
connection.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 
(Fed. Cir. 2000).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim for bilateral hearing 
loss because it tends to disprove the claim that hearing loss 
was the result of military service which in turn resulted in 
a chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of hearing loss between the period of 
active military service and the notation of hearing loss in 
2004 is itself evidence which tends to show that bilateral 
hearing loss, if any, did not have its onset in service or 
for many years thereafter.

Finally, because there is no evidence that the veteran 
suffered an event, injury, or disease in service or that 
hearing loss may be associated with such, it is not necessary 
to obtain a medical examination or medical opinion in order 
to decide the claim in this case.  38 C.F.R. § 
3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517.  

Though the veteran contends that he currently has bilateral 
hearing loss and tinnitus that are related to his military 
service, there is no medical evidence on file supporting the 
veteran's assertions and his statements do not constitute 
competent evidence of a medical diagnosis or nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the evidence is not in relative equipoise.  The file 
contains no record of an inservice incident or injury likely 
to result in hearing loss or tinnitus.  These conditions were 
not shown during service or for years thereafter.  The 
earliest reports of hearing loss and tinnitus were not until 
2004.  The record does not contain any medical evidence 
diagnosing hearing loss disability or tinnitus, nor does it 
contain medical evidence linking either condition to service.  
Thus, the preponderance of the evidence is against the claims 
and the appeals must therefore be denied.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran has also filed a claim of entitlement to service 
connection for PTSD.  A determination has been made that 
additional evidentiary development is necessary.  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran essentially contends that he has PTSD as the 
result of traumatic events that occurred while he was on 
active service with the United States Army during World War 
II.  Specifically, he asserts that his troop was enroute to 
Japan to be part of an invasion force into Japan only to be 
called back mid-crossing and then turned back to become part 
of an occupying force in Japan.  Thereafter, he suffered 
traumatic events, which included removing bodies from the 
"battlefields of Japan" after the bombing of Hiroshima, 
placing dog tags in the mouths of the dead soldiers, and 
burying the bodies of America soldiers in mass 
graves/trenches during his active military service.  

Official records show the veteran served on active duty from 
September 1942 to January 1946.  He served in the Asiatic-
Pacific Theatre from April 21, 1944, to January 5, 1946, with 
an Infantry Company performing duties as a light truck 
driver.  He was awarded the Good Conduct Medal, American 
Theater of Operations ribbon, Asiatic Pacific Theater of 
Operations ribbon, and the World War II Victory Medal.  

A Troop Report of the 391st Regiment, the veteran's unit, 
reveals it was in Japan when it was inactivated in February 
1946.  However, there is no specific information as to 
whether the veteran's unit performed body recovery after the 
bombing of Hiroshima, Japan, as claimed.  

The claims file shows diagnoses and treatment for PTSD.  
Private medical records from WWS dated in October 2004, 
reveal the veteran was diagnosed with PTSD secondary to 
service in Japan during World War II.  The diagnosis was 
based on a history relayed by the veteran of body recovery as 
a part of an occupational force during service in Japan after 
the atomic bombing.  

The Board would note that VA outpatient and hospitalization 
treatment records dated between 2004 and 2005 are negative 
for complaints, treatment or diagnoses of PTSD.  A June 2005 
psychiatric screen was negative.  

The Board observes that a request has not been made to the 
United States Army and Joint Services Records Research Center 
(JSRRC) to assist in verifying the reported in-service 
stressors including: removing bodies from the "battlefields 
of Japan" after the bombing of Hiroshima; placing dog tags 
in the mouths of the dead soldiers; and burying the bodies of 
America soldiers in mass graves/trenches.  Given the above 
stressor statements, and the veteran's verified service in-
country, VA should request credible supporting evidence from 
the JSRRC and ask them to attempt to verify the stressors.  
38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 3.159(c) 
(2008).

In addition to the lack of a verified in-service stressor 
event, there is some conflict as to whether or not the 
veteran has a confirmed diagnosis of PTSD.  If a stressor is 
verified, the veteran should be sent for a new examination to 
determine whether he has met the criteria for a diagnosis of 
PTSD due to a verified in-service stressor.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided one 
last opportunity to itemize and provide 
specific information regarding the 
stressor event(s) he alleges occurred in 
service. He should be asked to identify 
specific dates (within a 60 day period), 
locations and any additional unit numbers 
to which he may have been assigned.  In 
addition, the veteran has claimed he 
performed body recovery duties on the 
"battlefields of Japan."  He should be 
asked to provide specific information as 
to whether these battlefields were in 
Japanese territories or on the mainland 
of Japan.  

2. With any additional information 
provided by the veteran, and with the 
evidence already of record, the AMC/RO 
must prepare a summary of the veteran's 
alleged service stressors.  This summary 
must be prepared regardless whether the 
veteran provides an additional statement, 
as requested above.  This summary and a 
copy of the veteran's DD 214 and other 
service personnel records should be sent 
to the JSRRC.

3.  If, and only if, a claimed stressor 
event is found to be reasonably 
corroborated by credible supporting 
evidence, the veteran should undergo a VA 
psychiatric examination to clarify 
whether he has PTSD related to documented 
stressors during service.  The AMC/RO 
must specify for the psychiatrist the 
stressor or stressors which it has 
determined that the veteran was exposed 
to in service and the examiner must be 
instructed to consider only those 
stressors in determining whether the 
veteran has PTSD.

All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the psychiatrist for review 
in conjunction with the examination, 
together with a copy of this remand.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.

A diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the psychiatrist should 
identify the independently verifiable in- 
service stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  Adequate reasons and bases 
for any opinion rendered must be 
provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case.  The veteran should be afforded an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


